              Case 20-14212-amc                   Doc 1      Filed 10/23/20 Entered 10/23/20 09:07:06                              Desc Main
                                                             Document      Page 1 of 7

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF PENNSYLVANIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Debbs Health Services, LLC.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1500 Market Street
                                  Philadelphia, PA 19102
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Philadelphia                                                    Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               Case 20-14212-amc                     Doc 1       Filed 10/23/20 Entered 10/23/20 09:07:06                                     Desc Main
                                                                 Document      Page 2 of 7
Debtor    Debbs Health Services, LLC.                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 20-14212-amc                   Doc 1          Filed 10/23/20 Entered 10/23/20 09:07:06                               Desc Main
                                                                Document      Page 3 of 7
Debtor   Debbs Health Services, LLC.                                                               Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 20-14212-amc                 Doc 1        Filed 10/23/20 Entered 10/23/20 09:07:06                                Desc Main
                                                             Document      Page 4 of 7
Debtor    Debbs Health Services, LLC.                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 22, 2020
                                                  MM / DD / YYYY


                             X   /s/ Robert H. Debbs                                                      Robert H. Debbs
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Sole Member




18. Signature of attorney    X   /s/ Brad J. Sadek, Esquire                                                Date October 22, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Brad J. Sadek, Esquire
                                 Printed name

                                 Sadek and Cooper
                                 Firm name

                                 1315 Walnut Street
                                 Suite 502
                                 Philadelphia, PA 19107
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     215-545-0008                  Email address      brad@sadeklaw.com

                                 90488 PA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
    Case 20-14212-amc   Doc 1   Filed 10/23/20 Entered 10/23/20 09:07:06   Desc Main
                                Document      Page 5 of 7


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Quest Diagnostics
                        1201 South Collegeville Road
                        Collegeville, PA 19426



                        Quest Diagnostics
                        1201 South Collegeville Road
                        Collegeville, PA 19426



                        Quest Diagnostics
                        1201 South Collegeville Road
                        Collegeville, PA 19426



                        Quest Diagnostics
                        1201 South Collegeville Road
                        Collegeville, PA 19426



                        Quest Diagnostics
                        1201 South Collegeville Road
                        Collegeville, PA 19426



                        Quest Diagnostics
                        1201 South Collegeville Road
                        Collegeville, PA 19426



                        Quest Diagnostics
                        1201 South Collegeville Road
                        Collegeville, PA 19426



                        Quest Diagnostics
                        1201 South Collegeville Road
                        Collegeville, PA 19426



                        Quest Diagnostics
                        1201 South Collegeville Road
                        Collegeville, PA 19426
Case 20-14212-amc   Doc 1   Filed 10/23/20 Entered 10/23/20 09:07:06   Desc Main
                            Document      Page 6 of 7



                    Quest Diagnostics
                    1201 South Collegeville Road
                    Collegeville, PA 19426



                    Quest Diagnostics
                    1201 South Collegeville Road
                    Collegeville, PA 19426



                    Quest Diagnostics
                    1201 South Collegeville Road
                    Collegeville, PA 19426



                    Quest Diagnostics
                    1201 South Collegeville Road
                    Collegeville, PA 19426



                    Quest Diagnostics
                    1201 South Collegeville Road
                    Collegeville, PA 19426



                    Quest Diagnostics
                    1201 South Collegeville Road
                    Collegeville, PA 19426



                    Quest Diagnostics
                    1201 South Collegeville Road
                    Collegeville, PA 19426



                    Quest Diagnostics
                    1201 South Collegeville Road
                    Collegeville, PA 19426
            Case 20-14212-amc                         Doc 1           Filed 10/23/20 Entered 10/23/20 09:07:06          Desc Main
                                                                      Document      Page 7 of 7



                                                               United States Bankruptcy Court
                                                                     Eastern District of Pennsylvania
 In re      Debbs Health Services, LLC.                                                                  Case No.
                                                                                    Debtor(s)            Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Debbs Health Services, LLC. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 October 22, 2020                                                      /s/ Brad J. Sadek, Esquire
 Date                                                                  Brad J. Sadek, Esquire
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Debbs Health Services, LLC.
                                                                       Sadek and Cooper
                                                                       1315 Walnut Street
                                                                       Suite 502
                                                                       Philadelphia, PA 19107
                                                                       215-545-0008 Fax:215-545-0611
                                                                       brad@sadeklaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
